UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7965


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JEROMI HORNS BAZUAYE, a/k/a Joromi        Bazuaye,   a/k/a   Jeromi
Duzuaye, a/k/a Joromi Duzuaye,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Albert V. Bryan, Jr.,
Senior District Judge. (1:91-cr-00508-LO-1)


Submitted:   September 24, 2010           Decided:    October 28, 2010


Before GREGORY and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David L. Lewis, LEWIS & FIORE, New York, New York, for
Appellant. Neil H. MacBride, United States Attorney, Thomas H.
McQuillan,   Assistant   United    States   Attorney,  David   I.
Sharfstein,   Special    Assistant    United    States  Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jeromi       Horns    Bazuaye          appeals     the    district      court’s

order denying his petition and amended petition for a writ of

error coram nobis.             Bazuaye sought the writ to void his 1992

guilty plea to a violation of 18 U.S.C. § 1029(a)(3) (2006),

based on an illegal forfeiture provision in his plea agreement.

Finding no reversible error, we affirm.

           Federal courts have the authority to grant relief from

a   conviction      via    a    writ     of       error     coram    nobis     after    the

expiration    of    a     sentence.          28    U.S.C.    § 1651      (2006);   United

States v. Morgan, 346 U.S. 502, 512-13 (1954).                           Traditionally,

the writ is available only to remedy “factual errors material to

the validity and regularity of the legal proceeding itself.”

Carlisle v. United States, 517 U.S. 416, 429 (1996) (internal

quotation marks omitted).              Because the writ is an “extraordinary

remedy” that should issue “only under circumstances compelling

such   action      to   achieve    justice[,]             [a]n   error    of    the    most

fundamental character must have occurred to warrant issuing the

writ, and no other remedy may be available.”                         United States v.

Mandel, 862 F.2d 1067, 1075 (4th Cir. 1988) (internal quotation

marks and citations omitted).                     The Supreme Court has observed

that “it is difficult to conceive of a situation in a federal

criminal   case     today      where     a    writ    of     coram    nobis     would    be



                                              2
necessary or appropriate.”              Carlisle, 517 U.S. at 429 (internal

quotation marks and brackets omitted).

            To be entitled to coram nobis relief, the petitioner

must     demonstrate     that:        “(1)   a     more     usual      remedy    is    not

available;     (2)     valid   reasons           exist    for    not    attacking      the

conviction    earlier;     (3)     adverse        consequences         exist    from   the

conviction     sufficient        to     satisfy      the       case    or   controversy

requirement of Article III; and (4) the error is of the most

fundamental character.”           Hirabayashi v. United States, 828 F.2d

591, 604 (9th Cir. 1987).               We conclude that Bazuaye failed to

meet the second and fourth elements of this test.

            While    criminal         forfeiture         was    not    authorized      for

Bazuaye’s offense at the time he entered his guilty plea or at

the time the district court entered judgment, Bazuaye had ample

opportunity between 1992 and 2009 to challenge his sentence on

that ground, but he failed to do so.                      Bazuaye states on appeal

that he discovered the fundamental error only when preparing to

defend     against      immigration          removal           proceedings      recently

initiated against him.            However, the error was discoverable at

the time Bazuaye pled guilty and most certainly was discoverable

at some point within the seventeen years that passed between the

entry of judgment and the filing of the coram nobis petition.

             In addition, the error complained of by Bazuaye does

not qualify as fundamental.                  Even acknowledging that Bazuaye

                                             3
should    not   have     been    subjected     to    criminal    forfeiture,    that

error does not impact the integrity of his guilty plea or the

validity of the judgment that he violated a federal offense.                      We

thus    decline    to    conclude    that      the    regularity   of    the    legal

proceedings       that     culminated       in       Bazuaye’s    conviction     was

fundamentally flawed.

            Accordingly, because Bazuaye was not entitled to the

extraordinary remedy of a writ of error coram nobis, we affirm

the    judgment   of     the    district   court.        We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                          AFFIRMED




                                           4